United States Court of Appeals
                     For the First Circuit




No. 04-1492

                  MIRLA MIREYA RODRÍGUEZ-MARÍN;
                      ANA I. ESCOBAR-PABÓN,

                     Plaintiffs, Appellees,

                               v.

       VÍCTOR RIVERA-GONZÁLEZ, in his personal capacity and
    in his official capacity as Secretary of Corrections and
        Administrator of the Administration of Corrections
      of Puerto Rico; and ANA T. DÁVILA-LAO, in her personal
     capacity and in her official capacity as Counsel to the
           Administration of Corrections of Puerto Rico,

                     Defendants, Appellants.



                          ERRATA SHEET


     The opinion of this Court issued on February 16, 2006 is
amended as follows:

     On page 10, line 22, change the year from 2001 to 2000.